It	gives me pleasure to convey my sincere congratulations to Mr. Ganev on his election to the presidency of the forty-seventh session of the General Assembly. I am confident that he will devote his rich experience and diplomatic expertise to ensuring the success of this session.
I am also pleased to welcome the new States that have recently joined the membership of the United Nations.
The great hopes for the emergence of a world enjoying peace, stability, economic growth, justice, and equality for all remain in all our minds. But we cannot help wondering whether the international community is any closer today to realizing these hopes than it was in the past. The rapid developments and radical changes that have taken place in the world since 1989 still continue apace. These developments and changes have led the world situation to the threshold of a new era, whose features have not become clear yet. He can say, however, that our world today - despite the end of' the ideological conflict that divided a large part of the world into two blocs, the North Atlantic Treaty Organization and the Harsaw Pact - continues to be unstable, and continues to be prey to racial conflicts and armed disputes in Europe, Asia, Africa, and Latin America.
On the other hand, the economic crisis has intensified, bringing greater misery to the developing countries, which experience famines of unprecedented magnitude in modern history. All indications point to an exacerbation of the division of the world into North and South, a world without equality, justice, or equity between the rich and strong countries of the North and the poor and weak countries of the South. These signs also warn against the advent of a new era of big-Power hegemony not only over weaker States but also over all international organizations with a view to using them as instruments to implement their policies and serve their interests.
The challenges which face us, particularly in the developing countries, make it imperative for the United Nations to discharge its responsibilities under the Charter, with regard to the maintenance of international peace and security, within the framework of a world order in which the United Nations, through the collective will of all its Member States, should play an effective and influential role in protecting the sovereignty and independence of the Member States and in achieving the economic and social development which constitutes the greatest and principal challenge to the developing countries.
However, actual reality shows that the United Nations, which continues to strive to attain these aspirations, faces many obstacles that impede its progress towards them. The most prominent hurdle is the attempt by one State or group of States to impose hegemony over the policies of the United Nations and its institutions. The most flagrant aspect of that hegemony is what has been taking place in the Security Council since the course of international changes acquired its new, accelerated pace. As a result of this hegemony, which is being spearheaded and intensified by the United States of America, resolutions and measures adopted by the Security Council have become conspicuous for their double standard and selectivity in applying the text of the United Nations Charter. In so doing, the Security Council has distanced itself from the letter and spirit of the principles enshrined in the Charter and from the provisions of international law and the principles of justice and fairness that are necessary if a balance is to be maintained between the obligations and the rights of Member States. 
There is no doubt that this imbalance will lead inevitably to opportunistic dealings that may very well stem from the ability of the stronger to deal and not from the foundations established in the Charter for the relationship between the Council and Member States. Such a state of affairs would pose a grave threat to peace and security on both the regional and the international levels.
What Iraq has been subjected to over the past two years, and the practices it continues to face under the cover of so-called international legality, are the most telling examples of double standards selectivity, and of the failure to strike a balance between rights and obligations.
The will of the Security Council has become divorced from the Charter and its resolutions have been transformed into political practices aimed at destabilizing a State Member of the United Nations, undermining its security, starving its people and depriving its sick and ailing citizens of the medicine they need. All this is being done to serve declared political objectives that in no way relate to the letter or spirit of the United Nations Charter or to the rules of international law.
In the name of international legality and under its cover, Iraq has been made the victim of an all-out war that has destroyed its economic installations and the infrastructures of its civilian life in a manner that is unprecedented in modern history. The motive behind this overkill and arbitrary use of armed force against Iraq was to throw a whole people back into the pre-industrial age, as then United States Secretary of State Baker told the Iraqi Foreign Minister, Tariq Aziz, in the course of their Geneva meeting on 9 January 1991. The studies and reports of the United Nations, the International Committee of the Red Cross and other humanitarian organizations have highlighted the magnitude of the destruction inflicted upon Iraq as a result of that aggression and the subsequent huge losses sustained as a result of the blockade and the embargo. I do not need to go into the details of those reports, which contain the findings of people commissioned by the United Nations and which have been distributed as official United Nations documents.
Notwithstanding all the excesses and the untold iniquities perpetrated against Iraq, we have striven in all sincerity and earnestness to honor our commitments vis-a-vis the resolutions of the Security Council and to cooperate with United Nations organs in doing all that is required of Iraq in every field. Many acts of provocation have been committed by persons who have been planted in the mechanisms entrusted with the implementation of Security Council resolutions with the aim of obstructing Iraq's discharge of its commitments and thereby making Iraq appear to be rejecting the resolutions of the Security Council. The obvious aim has been the creation of a climate that would justify new military strikes against Iraq and block any consideration of lifting the unjust and iniquitous blockade imposed upon it.
However, we have been able to foil the efforts aimed at achieving that evil objective and all the attempts made with the aim of creating crises between the United Nations and Iraq have been contained. Iraq has demonstrated full cooperation with the United Nations in order to ensure the sound and balanced implementation of the resolutions of the Security Council.
While Iraq is earnestly striving to implement its commitments vis-a-vis Security Council resolutions, we have yet to see the Council take any step towards lifting the blockade or even loosening its economic shackles which it has imposed upon the people of Iraq and which have had very grave effects indeed on the daily lives of the Iraqi people at every level.
It has become evident from the firm determination of the Security Council not to ease the comprehensive economic sanctions imposed upon Iraq that the Council does not follow the rule of balancing obligations and rights, but is rather acting in line with declarations of the officials of the countries that exercise hegemony over the Council that the economic blockade against Iraq will never be lifted until Iraq's political system is overthrown.
Here, we feel entitled to pose a question to the whole world from this rostrum, asking whether the Security Council, in dealing thus with a State Member of the United Nations, has acted on the basis of the provisions of the Charter, international law and the principles of justice and fairness, or whether the Council has succumbed to the will and diktat of the Powers that exercise hegemony over it with a view to serving those Powers' interests before all else.
The present relationship between the Security Council and Iraq does not fall within the framework of implementing the resolutions of the Council but rather within the framework of implementing the foreign policy objectives of a very limited number of States. If those States, which are led by dubious policies in the United States, were to be given a free hand, then the grave danger would spill over beyond Iraq and engulf other nations; it would spill over beyond the present and engulf the future. The campaigns of threats and intimidation under the cover of the Charter continue unabated in order to create the appropriate climate for continuing the economic blockade against Iraq and justifying new military strikes against it with the aim of destabilizing its political system and finishing off its vital economic installations and infrastructures which are still suffering from the impact of the first military strike. A flagrant example of the injustices to which Iraq is being subjected within the framework of this relationship can be seen in the practices of the sanctions Committee set up under Security Council resolution 661 (1991). This Committee too is subject to the rule of veto despite its camouflage as a committee conducting its work on the basis of consensus.
As I have informed the Secretary-General in official letters citing factual instances, a review of that Committee's work would show how the objection of one or two members of the Committee is sufficient to prevent any response to Iraq's basic needs and even to make it ignore the special exemptions stated in the resolutions concerning civilian needs in such spheres as food, electricity, agriculture, water and sewage, medical and educational requirements, and clothing. 
Iraq has been allowed, in theory, to import food and medicine. But, for two years now, Iraqi assets have been frozen while Iraq has not been able to sell any oil or export any other commodity in order to pay for its basic humanitarian needs. On top of all this, we see attempts now being made to seize completely Iraqi frozen assets abroad through a draft resolution currently tabled before the Security Council. This draft resolution has no justification or legality whatsoever, not even in the light of the pretexts contained in the draft itself. Iraq has cooperated, in good faith and in earnest, with the United Nations Secretariat in order to reach an agreement on the export of quantities of Iraqi oil and the use of the revenues thereof to provide for basic civilian needs and cover United Nations costs. The reason an agreement is yet to be reached has been the refusal of certain countries in the Security Council to remove from any prospective agreement their humiliating political preconditions, which are not in any way related to the substance of the agreement desired.
Iraq is prepared to address this question according to the following formula first, that Iraq be allowed to export crude oil and oil products to produce a net return of no less than $4 billion for a period of six months, which may be extended for a further period if by then the embargo of Iraqi oil exports has not been completely lifted.
Secondly, that the net returns of the exports be deposited in an escrow account set up by the United Nations, then to be used for the purchase of foodstuffs, medicines and other essential civilian needs, the importation of which will be subject to the special measures of the Committee established under Security Council resolution 661 (1990).
Thirdly, that the Security Council name certain countries from which goods may be purchased according to normal commercial practices. 
Iraq is prepared to grant 5 per cent of the net return of this operation to the International Committee of the Red Cross and the International Federation of Red Cross and Red Crescent Societies as a contribution towards international relief work in Somalia/ for the benefit of the Palestinian people through the United Nations Relief and Works Agency for Palestine Refugees in the Middle East, in Bosnia and Herzegovina and in other areas.
This will be donated in keeping with Iraq's humanitarian principles and outlook. 
In April 1991 the United Nations began its humanitarian relief program to alleviate the suffering of the Iraqi people with simple and limited means. Interference from parties hostile to Iraq began to surface in order to influence the course of the program by using it as a pretext and a gateway through which to interfere in the internal affairs of Iraq. It became clear that the program dealt with the humanitarian needs of the Iraqi people according to the political desires, intentions and schemes of the countries presenting the aid, a fact attested to by some officials in the program.
Therefore, the humanitarian program has not assumed, in actual application, the effectiveness that would have made it possible to achieve its desired humanitarian objectives. Iraq reiterates the necessity for the United Nations humanitarian program to remain within the framework of purely humanitarian objectives, away from political considerations and from the tendency to interfere in the internal affairs of Iraq. We are prepared to cooperate in the achievement of any purely humanitarian goal sought by the United Nations. 
Calls and allegations are increasingly made about alleged violations of human rights in Iraq. The parties that waged a destructive war on Iraq in the name of international legality would like to forget that the suffering of the people of Iraq resulted from their own actions which constitute the most flagrant violation of human rights witnessed by humanity in all its history.
I ask here, before this international gathering: what words can describe
an action in which one hundred twenty-five thousand tons of explosives were dropped on the people of Iraq, bringing death to thousands of its children, men and women of all ages, and raining destruction upon all its vital economic installations, its civilian, residential centers and its schools, hospitals, formula milk plants, kindergartens and houses of worship? Is this not a most flagrant violation of human rights and negation of all moral and human values and standards, in addition to being a violation of the Charter of the United Nations and the covenants related to it?
The false accusations being leveled at Iraq are the stuff of lies, rumors and distortions. They go nowhere near the very minimum of any objective, impartial or reasoned approach.
The real motive behind this orchestrated vociferous campaign is to serve the very same political objectives that were behind the military aggression perpetrated against Iraq and that are still operative in the continued economic blockade against Iraq, the starving of its people, the trumped up pretexts of interference in its internal affairs and the undermining of its national unity. The so-called no-fly zone over southern Iraq has been imposed by a decision of the United States, Britain and France, this time nakedly, without any Security Council cover, thus underscoring the flagrant aggressive policy currently pursued in order to partition Iraq rather than defend its "civilians"/ as the Western imperialist countries claim while they maintain their embargo against Iraq after having killed thousands of its civilian population through an aerial onslaught with bombs whose explosive force equaled that of a number of atomic bombs of the type that removed Hiroshima from the face of the earth. It is these very countries that continue to impose an embargo even on toys for the children of Iraq.
No one can deny that the main cause of suffering among the people of Iraq was the military aggression that destroyed Iraq's economic infrastructure and brought to a halt its services. The suffering has also been caused, and further intensified, by the continued imposition of this iniquitous blockade, which has visited yet more economic hardship and human suffering on the people of Iraq, in addition to continued foreign interference in the internal affairs of the country, the creation of problems and fueling of internal conflicts and obstruction of the efforts of the central Government to carry out their duties and discharge their responsibilities towards the maintenance of law and order and preserve security and stability.
The only way to put an end to this injustice and ensure some justice is to lift the embargo imposed upon Iraq and allow its people to rebuild what has been destroyed and resume their normal life. With its known potential, Iraq is a country that can do without donations given by this or that country as a
cover for well-known intentions. Indeed, Iraq can participate effectively in providing humanitarian assistance to countries in other regions of the world where such assistance is needed, once it regains its economic health. It had been providing such assistance before the blockade. Instances of this are numerous indeed, in Asia, Africa and Latin America, and many of the representatives listening to this statement know quite well that this is a fact.
The circumstances which were used as a pretext for imposing the blockade against Iraq no longer exist. Therefore, lifting the blockade is an urgent necessity on the legal and humanitarian levels. As a matter of fact, this step ought to have been taken immediately after the disappearance of the circumstances to which I have just referred. Persistence in imposing the blockade constitutes a naked violation of the letter and spirit of the Security Council resolutions, contravenes all humanitarian principles and values, and must make it clear to the representatives here, as it has made clear to us, that the reasons behind it are and have been the inhuman intentions harbored against Iraq by well-known parties, now and in the past.
It is indeed, in the interest of the human rights of the people of Iraq, that neighboring countries should abide by the terms of international agreements and undertakings and desist from sending infiltrators into our country to perpetrate acts of murder, robbery and plunder against persons and property of the civilian population, as well as against the State assets, just as they perpetrated their criminal acts against us in March and April 1991, as I believe everyone now knows.
The Security Council's silence with regard to the criminal acts and
operations of military aggression perpetrated in Palestine, Lebanon and other occupied Arab territories by the pampered and American-veto-protected Zionist entity are the most damning proof that the practices of the Security Council are devoid of justice and international legality because of the total domination by the United States over the Council and its procedures.
The violations that the Zionist entity has committed over the years, and continues to commit with impunity, against the people of Palestine and the other occupied Arab territories - in breach of the principles enshrined in the Charter, the Universal Declaration of Human Rights and the Geneva Conventions of 1949, as well as in resolutions of the United Nations would take an entire volume to list if those Israeli practices were to be classified according to the breach of every article and paragraph dealing with human rights and the rights of nations.
In return for all these policies of aggression and expansionism, the annexation of lands, the displacement of populations, and the killing and repression of civilians under military occupation, the Zionist entity receives nothing less than ever increasing political, military and economic aid which enables it to persist with impunity in its policies of aggression against the Palestinian people and its denial of their most basic and inalienable right the right to return to their homeland and to establish an independent State in Palestine under the leadership of their sole legitimate representative, the PLO.
On the other hand, the importance of the Security Council vis-a-vis the armed conflicts that are currently raging in a number of regions, and its inability to address the attendant human tragedies as in the case of Somalia, whose plight is one of the most horrendous human calamities, are further proof of the double standards and politically motivated considerations that govern the conduct of the Security Council and the measures that it adopts in accordance with the wishes and dictates of the United States of America - the Power that dominates the Council.
I wish, in conclusion, to point out that the peoples of the world as a whole do look forward to the day when the United Nations will play a real and effective role in bringing about a world of security, stability and prosperity. However, that day will come only when the Organization applies the letter and spirit of its Charter and the principles of international law in dealing with the major issues of mankind. That day will come only when the United Nations refuses to bow to any pressure or blackmail and, thereby, avoids becoming hostage to the will of the big Powers and refuses to be sidetracked from the noble human objectives that it was established to achieve.
Unless such a state of affairs pertains clearly and decisively, as the States of the world that are jealous of their independence and freedom hope, the world will suffer disastrous consequences and the very foundations of the United Nations will be weakened as non-compliance with the United Nations Charter would put into question the very credibility of the Organization, and that might result in bringing upon it the same fate that overtook the old League of Nations, or some such undesirable fate.
